Citation Nr: 0308727	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  01-06 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Walla Walla, 
Washington


THE ISSUE

Reimbursement of unauthorized medical expenses incurred 
pursuant to private hospitalization, May 6 to 8, 2000.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


REMAND

The veteran had active duty from September 1967 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Medical 
Center (MC) in Walla Walla, Washington.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

More recently, the United States Court of Appeals for the 
Federal Circuit has held that VA regulations promulgated to 
carry out the provisions of VCAA conflict with other laws and 
regulations.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The result is that the agency of original 
jurisdiction (AOJ) must notify the veteran of the applicable 
provisions of VCAA, including what evidence is needed to 
support the claim, what evidence VA will develop, and what 
evidence the veteran must furnish.  Then, the AOJ must 
consider the veteran's response and adjudicate the claim.  

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:  

1.  The VAMC must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  The VAMC 
should notify the veteran that evidence 
needed to substantiate his claim for 
reimbursement of unauthorized medical 
expenses incurred during private 
hospitalization from May 6 to 8, 2000, 
would be evidence tending to show that an 
emergency required the treatment and that 
it was not feasible to transfer the 
veteran to a VA facility for such 
emergency treatment.  As these are medical 
questions, to be competent evidence, it 
must come from a physician or other 
medical professional with the training and 
experience to provide competent evidence 
on the medical questions presented in this 
case.  38 C.F.R. § 3.159(a) (2002).  

2.  Thereafter, the VAMC should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the AOJ's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


